Opinion issued June 17, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00110-CV
———————————
SALWA SHENAQ AS EXECUTOR OF THE ESTATE OF SALEH SHENAQ, M.D., Appellant
V.
SUSAN
TABBAA, Appellee

 

 
On Appeal from the 152nd District Court 
Harris County, Texas

Trial Court Case No. 2008-15069
 

 
MEMORANDUM OPINION
          Appellant, Salwa Sheneq, has neither established
indigence, nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Salwa Sheneq did
not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          We
dismiss the appeal for nonpayment of
all required fees.  We deny all pending
motions.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.